       Case 1:19-cv-03172-SJB Document 33 Filed 07/24/19 Page 1 of 2 PageID #: 491




                                                                                             767 Fifth Avenue
                                                                                     New York, NY 10153-0119
                                                                                          +1 212 310 8000 tel
                                                                                          +1 212 310 8007 fax

                                                                                           Adam C. Hemlock
                                                                                            +1 (212) 310-8281
July 24, 2019                                                                         adam.hemlock@weil.com




Hon. Sanket Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Courtroom 324N

Re: Aaron Teller v. Sara Feiga Helbrans, No. 1:19-cv-3172

Dear Judge Bulsara:

      Respondents are providing this reply to Petitioner’s Response in Opposition to Respondent’s
Motion to Compel Discovery from Petitioner Over Petitioner’s Claims of Privilege as to Third Parties.

        Petitioner’s Response does not dispute any element of Respondent’s motion. Petitioner does not
dispute Respondent’s contentions that, with respect to Petitioner’s Hague Petition, Ms. Weingarten is a
third party with no existing privilege and no interest at stake, and that the common interest privilege
does not apply.

        Petitioner merely states that an unspecified number of documents and communications from Ms.
Weingarten are privileged because her testimony in her family court petition “aligns” with her intended
testimony in this case, and Petitioner’s intended testimony. Petitioner’s Response at ⁋ 11-12. This
position is contrary to law. See, e.g., Bohack Corp. v. Iowa Beef Processors, Inc., 1981 WL 2018, at *3
(E.D.N.Y. Jan. 13, 1981) (“the Supreme Court has made it clear that the ‘protective cloak’ of the
[attorney-client] privilege ‘does not extend to information which an attorney secures from a witness
while acting for his client…”); United States v. Ackert, 169 F.3d 136, 139 (2d. Cir. 1999) (“[A]
communication between an attorney and a third party does not become shielded by the attorney-client
privilege solely because the communication proves important to the attorney’s ability to represent the
client.”).

        Additionally, Petitioner has failed to provide any information regarding the volume, contents, or
nature of the documents Petitioner intends to withhold, in violation of the Court’s direction at the last
status conference, and of Federal Rule of Civil Procedure 26(b)(5) and Local Civil Rule 26.2. (July 16
Tr. 6:3-7:6). Therefore, Petitioner has waived any privilege that may have existed. See McNamee v.
Clemens, 2014 WL 1338720, at *3 (E.D.N.Y. Apr. 2, 2014) (collecting cases); FG Hemisphere Assocs.,



WEIL:\97128129\1\99995.6354
       Case 1:19-cv-03172-SJB Document 33 Filed 07/24/19 Page 2 of 2 PageID #: 492


Hon. Sanket Bulsara
July 24, 2019
Page 2




L.L.C. v. Republique Du Congo, 2005 WL 545218, at *6 (S.D.N.Y. Mar. 8, 2005) (holding the
“unjustified failure to list privileged documents… in a timely and proper manner operates as a waiver of
any applicable privilege”).

     For the foregoing reasons, we respectfully ask the Court to grant Respondent’s Motion to
Compel Discovery from Petitioner Over Petitioner’s Claims of Privilege as to Third Parties.




Respectfully submitted,

WEIL, GOTSHAL & MANGES LLP

By:       /s/ Adam C. Hemlock
          Steven A. Reiss
          Adam C. Hemlock
          Xiaoxi Tu
          767 Fifth Avenue
          New York, New York 10153
          T: (212) 310-8305
          F: (212) 310-8007

          Attorneys for Sara Feiga Helbrans




WEIL:\97128129\1\99995.6354
